 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                  No. 2:18-cv-2594 MCE KJN P
12                       Plaintiff,
                                                         FINDINGS AND RECOMMENDATIONS
13            v.
14    COUNTY OF SHASTA, et al.,
15                       Defendants.
16

17

18           Plaintiff is a former Shasta County jail inmate. By an order filed October 1, 2018,
19   plaintiff was ordered to file an in forma pauperis affidavit or pay the required filing fees, and was
20   cautioned that failure to do so would result in a recommendation that this action be dismissed.
21   Plaintiff sought deferral of the filing fees. On November 6, 2018, plaintiff’s motion for deferral
22   of the filing fee was denied, and plaintiff was ordered to submit an affidavit in support of his
23   request to proceed in forma pauperis or pay the required filing fees. Plaintiff filed a change of
24   address on November 30, 2018, and the November 6 order was re-served on plaintiff at the new
25   address on December 4, 2018. Thirty days from the re-service date have now expired, and
26   plaintiff has not responded to the court’s order and has not filed the required documents or paid
27   the filing fees.
28
                                                        1
 1             In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

 2   dismissed without prejudice.

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 8   objections shall be filed and served within fourteen days after service of the objections. The

 9   parties are advised that failure to file objections within the specified time may waive the right to

10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: January 9, 2019

12

13
     /gibb2594.fifp
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
